The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 recites the limitation "the wet vacuum assembly".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2,10,11,15, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hueppi et al. (USP 6,105,203), hereinafter Hueppi.
Hueppi disclose a cleaning and floor care system comprising a reservoir 7,10 defining an interior space operable to hold a fresh cleaning liquid; a vacuum recovery tank 8;
a vacuum motor assembly (see col.4, ln. 5) fluidly connected to the vacuum recovery tank 8;
a wheeled chassis 1 configured to support at least one of the fresh liquid reservoir 7,10 and the vacuum recovery tank 8;
a spigot fluidly connected to the reservoir interior space (see figure 1), the spigot adjustable between a fully open position and a fully closed position, whereby when the reservoir contains a fresh cleaning liquid, a user may regulate the flow of the fresh cleaning liquid from the reservoir through the spigot by adjusting the spigot;
a liquid spreader assembly 2 connected to at least one of the fresh liquid reservoir 7, the wet vacuum assembly, and the wheeled chassis 1, the liquid spreader assembly 2 including a frame and a spreader pad (see col.2, ln. 63); and
a squeegee head assembly (4,5, see col. 2, ln. 67) connected to at least one of the fresh liquid reservoir, the wet vacuum assembly, and the wheeled chassis (see figure 1), the squeegee head assembly 4,5 fluidly connectable to the vacuum recovery tank (see figure 1),
the liquid spreader assembly 2 operable to spread on a floor surface at least a portion of the fresh cleaning liquid from the reservoir 7, and the squeegee head assembly 4,5 operable to vacuum at least a portion of the liquid on the floor surface into the vacuum recovery tank. See col.2, ln. 1 thru col. 3, ln. 46. Claims 1,10,15
The liquid spreader assembly 2 is shown connected to the reservoir 7 in figure 1. Claims 2,11
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3,8,9,12,14,19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Hueppi et al. (USP 6,105,203), hereinafter Hueppi, as applied to claims 1,10,15, and further in view of Boyd (USP 3,376,597).
Hueppi is silent as to the liquid spreader assembly (brushes) being movable to an up position and to a down position. Boyd discloses a floor cleaning machine in which the liquid spreading assembly 40 is movable to an up position and to a down position (see claim 5). Accordingly, it would have been obvious to one skilled in the art to enable the liquid spreading assembly 2 to be movable to an up position and to a down position in order to raise the spreading assembly when moving the system when the system is not in a floor cleaning operation and thereby reduce the wear on the spreading assembly.
 Hueppi is silent as to the squeegee assembly 4,5 being movable to an up position and to a down position. Boyd discloses a floor cleaning machine in which the squeegee assembly is movable to an up position and to a down position (see claim 4). Accordingly, it would have been obvious to one skilled in the art to enable the squeegee assembly 4,5 to be movable to an up position and to a down position in order to raise the squeegee assembly when moving the system when the system is not in a floor cleaning operation and thereby reduce the wear on the squeegee assembly.
Hueppi is silent as to the liquid spreading assembly 2 being releasable from the reservoir 7. 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). Accordingly, it would have been obvious to one skilled in the art to enable the liquid spreader assembly to be releasably connected to the reservoir 2 in Hueppi in order to remove the spreader assembly 2 from the chassis to perform repairs and to replace brushes, belts, etc. Claims 3,12
Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hueppi, as applied to claims 1 and 15 and further in view of Feeny et al. (US 2002/0006307).
Hueppi is silent as to the squeegee assembly being removable from the chassis without the use of a tool. Feeny et al. disclose a floor cleaning machine which includes a squeegee assembly which is removable from the chassis without the need for tools, but by hand (see para.[0048]). Accordingly, it would have been obvious to one skilled in the art to enable the squeegee assembly in Hueppi to be removable connectable to the chassis of the system without the use of tool, as taught in Feeny et al.
Claims 5,6,16,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hueppi, as applied to claims 1 and 15 and further in view of Pierce et al. (US 2005/0246853).
Hueppi is silent as to the squeegee assembly 4,5 is connected to the fresh cleaning liquid reservoir 7,10. Pierce et al. disclose a floor cleaning machine in which the extractor assemblies include nozzles 168 which are connected to fresh cleaning fluid so as to spray the fluid in the interior of the extractors and in front of the extractors to the floor (see para. [0042]). Accordingly, it would have been obvious to one skilled in the art to connect the squeegee assembly in Hueppi to the fresh cleaning fluid reservoir in order to apply fluid in front of the squeegee assembly in view of the known practice as taught in Pierce et al.
Hueppi is silent as to the squeegee assembly being releasably connected to the reservoir.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). Accordingly, it would have been obvious to one skilled in the art to enable the squeegee assembly 4,5 to be releasably connected to the reservoir 7 in Hueppi in order to remove the squeegee assembly 4,5 from the chassis to perform repairs and to replace the blades etc.
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hueppi, as applied to claims 1 and 10 and further in view of Stuchlik et al. (USP 8,984,696) and Fellhauer et al. (US 2010/0101033).
Hueppi is silent as to the liquid spreading assembly 2 is connectable and disconnectable by a user without a tool.
Stuchlik et al. disclose that the liquid spreading assembly 106 is connected to the chassis via arms 116,118 with the use of pins (see col.6, lns. 27-41). Fellhauer et al. shows the use of a cotter pin or clevis pin 28 for attaching arms 21,21a to a floor cleaner. The pin being removable by hand (see figure 2). Accordingly, it would have been obvious to one skilled in the art to use a clevis or cotter pin to attach the liquid spreading assembly 2 in Hueppi to the chassis in view of the known practice as taught in Stuchlik et al. and Fellhauer et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723